Citation Nr: 1428717	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a temporary total evaluation because of a left total knee replacement.  


REPRESENTATION

Appellant represented by:	Jacob Bernhardt, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to November 1980, from March 1986 to March 1988, and from September 1991 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied a temporary total evaluation because of a left total knee replacement.  

In August 2012, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

There is persuasive competent and credible medical opinion evidence that shows that the Veteran's left total knee replacement for end-stage arthritis was on account of the service-connected chondromalacia of the patella of the left knee.





CONCLUSION OF LAW

The criteria for a temporary total evaluation because of a left total knee replacement have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Analysis

The Veteran contends that he should be entitled to a temporary total evaluation because of a November 15, 2010 left total knee replacement.  Under Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of a prosthesis of the knee.  The Veteran is service-connected for left knee chondromalacia patella, effective April 1, 2002.  

On VA examination in December 2010, the VA examiner opined that the Veteran's left total knee replacement was not caused by or a result of his service-connected left chondromalacia patella.  He reasoned that during a July 2002 VA knee examination, the Veteran had patellar grinding, but there was no effusion, and meniscal maneuvers were negative.  There was no evidence that the Veteran had any other knee issues, and there was no mention during that examination that any other knee issues had been found during service.  The examiner also indicated that there were no available notes for him to review between 2002 and the November 2010 left knee replacement operative report, other than a VA treatment record mentioning the upcoming knee replacement dated immediately prior to the knee replacement.  He maintained that the Veteran had not addressed any knee issues during any visit to the Boise VA medical center during that time period.  The examiner also stated that knee replacements were done for advanced osteoarthritis of the femoral/tibial articulation, and as the Veteran's only service-connected knee issue was patellofemoral, the two were not connected.  

In support of his claim, the Veteran submitted private medical records dated from June 2010 to November 2010 regarding treatment for his left knee osteoarthritis.  In a December 2010 letter, the Veteran's private treating orthopedist indicated that he had reviewed the Veteran's chart concerning his left knee.  He noted that the Veteran had made multiple complaints of knee problems while still on active duty.  He suspected that the Veteran's left knee was aggravated by the military conditioning and fitness program he had participated in, which had consisted primarily of running.  The orthopedist explained that repeated chondral injuries could lead to arthritis, and because of this, the Veteran's arthritis had progressed and eventually led to his left knee replacement.  He concluded that the Veteran's left knee arthritis progressed as a result of his chondral injuries which had been sustained while he was in the military.  

The December 2010 VA examiner did not have the benefit of reviewing all of the Veteran's private treatment records dated from June 2010 to November 2010 regarding his left knee osteoarthritis.  The VA examiner provided the rationale that since knee replacements were done for advanced osteoarthritis of the femoral/tibial articulation, and the Veteran's service-connected left knee issue was patellofemoral, there was no connection between the left total knee replacement and the Veteran's service-connected left knee disability.  The Board notes that the December 2010 private orthopedist had the benefit of treating the Veteran for his left knee and performing the left total knee replacement.  The orthopedist also provided a rationale that the repeated chondral injuries that the Veteran had experienced during service had progressed to left knee arthritis, which had led to his left total knee replacement.  The Board finds the December 2010 private orthopedist's opinion persuasive and probative.  Accordingly, the Board finds that the Veteran is entitled to recognition that the left total knee replacement for end-stage arthritis was on account of the service connected chondromalacia of the patella of the left knee. Thus, entitlement to a temporary total evaluation because of a left total knee replacement is warranted. 


ORDER

Entitlement to a temporary total evaluation because of a left total knee replacement is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


